Citation Nr: 1549726	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to December 1971 and from November 2002 to June 2003.  He also had other periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for PTSD and assigned an initial 10 percent rating, effective March 5, 2010.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating.

During the course of the appeal, in a January 2014 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a 30 percent rating for PTSD, effective March 5, 2010.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the issue of entitlement to a TDIU was certified for appeal as an inferred claim.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, in his January 2014 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran alleged that his service connected PTSD rendered him unemployable.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's higher rating claim for PTSD, it has been listed on the first page of this decision.

In September 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  Thereafter, in September 2015, the Veteran submitted additional evidence in support of his claims.  In this regard, the Board notes that the Veteran had waived initial AOJ review during the September 2015 hearing.  Therefore, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The United States Court of Appeals for Veterans Claims has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his PTSD in December 2013.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  Specifically, during his September 2015 hearing, the Veteran testified that he experienced suicidal ideations multiple times per week, had memory loss in that he has difficulty remembering names, and has the impulse to cause others physical harm.  The Board notes that the Veteran did not report such symptoms during the December 2013 examination.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  Specifically, in a January 2014 VA Form 21-8940 and during his September 2015 hearing testimony, the Veteran reported that he had not been able to work due to his service-connected PTSD since January 2011.  As such, in connection with the aforementioned VA examination, the examiner should also be requested to provide a full description of the effects of the Veteran's service-connected PTSD on his ordinary activities, to include his employability.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

Finally, as the Veteran indicated at his Board hearing that he continued psychiatric treatment through VA facilities, updated VA treatment records dated from December 2013 to the present from Des Moines, Iowa, VA Healthcare System should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Des Moines VA Healthcare System dated from December 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.   He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in August 2010, August 2012, and December 2013, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment, to include the testimony offered at the September 2015 Board hearing.

The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's PTSD, either alone or in combination with his tinnitus and right ear hearing loss, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

